Citation Nr: 0025171	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-03 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for an upper back 
(thoracic spine) disability.

4.  Entitlement to service connection for a bone spur of the 
rib cage.

5.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board), 
on appeals from a November 1996 decision by the Albuquerque, 
New Mexico, Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for a skin disorder, including as secondary to 
chemical exposure, and a May 1997 decision of the Los 
Angeles, California, VA Regional Office, which denied his 
claims, inter alia, for service connection for a left 
shoulder disability, an upper back (thoracic spine) 
disability, a bone spur on his rib cage, and a respiratory 
disorder.  (In December 1996, the veteran notified VA that he 
had changed his residential mailing address and no longer 
resided in New Mexico.  He requested that his claims file be 
transferred over to the custody of the Los Angeles, 
California, VA Regional Office (RO), which is now the agency 
of original jurisdiction.) 


FINDINGS OF FACT

1.  There is no competent evidence of a plausible claim for 
service connection for a skin disorder.

2.  There is no competent evidence of a plausible claim for 
service connection for a left shoulder disability.

3.  There is no competent evidence of a plausible claim for 
service connection for an upper back (thoracic spine) 
disability.

4.  There is no competent evidence of a plausible claim for 
service connection for a bone spur of the rib cage.

5.  There is no competent evidence of a plausible claim for 
service connection for a respiratory disorder.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a skin disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for an upper back (thoracic 
spine) disability.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a bone spur of the rib cage.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a respiratory disorder.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

(In an unappealed February 1947 decision of the Cleveland, 
Ohio, VA Regional Office, and in an unappealed November 1950 
decision of the Los Angeles, California, VA Regional Office, 
the veteran was denied service connection for a right 
shoulder disability on a direct basis and on the basis of 
aggravation by service, respectively.  In a December 1967 
Board decision, the veteran was denied service connection for 
residuals of a low back (lumbosacral) injury.  These 
decisions are final and the veteran now pursues a claim of 
service connection for disabilities of his upper back 
(thoracic spine) and left shoulder in the current appeal, in 
addition to the other disabilities presented in the 
introduction.)

The veteran's service medical records show that on entrance 
examination in February 1943, his skin, musculoskeletal 
system and lungs were normal.  An X-ray study of his chest 
revealed no abnormalities.

An entry on a treatment report, dated in March 1943, shows 
that the veteran complained of having pain in his right 
shoulder and was prescribed aspirin.

The service medical records show that in March 1945, the 
veteran sustained a laceration injury of his right foot.  The 
injury was cleaned and dressed and he was released back to 
duty.  Approximately one month afterward, in April 1945, he 
sustained a second injury, described in the records as a mild 
contusion, of his right foot.  According to the records, the 
injury occurred after he reportedly dropped a 380-pound pipe 
onto his right foot while he was stationed in Shingbwiyang, 
North Burma, and engaged in military duties with a U.S. Army 
engineering unit.  X-ray of his right foot following the 
accident revealed no bone injury or identifiable fracture.  
He was treated and returned to active duty.  The records do 
not show that he was treated for any other injury from the 
dropped pipe, or that he was admitted in an unconscious 
state.

The report of the veteran's separation examination, conducted 
in March 1946, shows that no musculoskeletal defects were 
noted on evaluation.  A clinical review of his systems at the 
time shows that his lungs and skin were normal and that X-
rays of his chest revealed no abnormalities.  A box on the 
examination report form was provided for the reviewing 
physician to list any significant diseases, wounds and 
injuries.  In this box, the physician reported that the 
veteran sustained a right ankle fracture and was treated at 
an evacuation hospital in Burma in April 1945.

The veteran's service records show that he served for one 
year as a supply noncommissioned officer with an engineering 
unit in the China, Burma and India Theater of Operations, and 
that his duty was supplying soldiers in the unit with 
clothing.  He also served as a construction foreman of the 
engineering unit and supervised 75 laborers in the 
construction and installation of airfields, roads, pipelines, 
and Army camps.  

A series of written lay witness statements from the veteran's 
fellow servicemen, and the veteran's recorded oral 
depositions, are associated with the file and cover the 
period from 1950 to 1967.  According to the events depicted 
in these statements, during his period of active duty, the 
veteran was injured after a truck which had been carrying 
lengths of gas pipe swerved off the road to avoid an 
attacking Japanese plane.  Some pipes became unsecured and 
one of these struck the veteran, injuring his shoulders, 
back, legs and feet, and rendering him unconscious.  
According to the witnesses, the veteran arrived at a field 
hospital for treatment in an unconscious state and thereafter 
he was placed on light duty and received follow up medical 
treatment and physical therapy for his injuries.  The 
statements indicate that he needed to use crutches and a back 
brace.

The file includes a November 1958 written statement and a 
transcribed oral deposition dated in February 1959 from the 
veteran's private chiropractor.  These show that the veteran 
came to the chiropractor as early as late 1946 for treatment 
of low back symptoms and was diagnosed with chronic 
sacroiliac sprain which was possibly traumatic in origin.  No 
mention was made of any upper back injury and no diagnosis of 
a thoracic spine or left shoulder disability was shown.

Private medical reports from two physicians in the employ of 
Southern California Permanente Medical Group, dated in 
November 1958, show that in May 1958 the veteran had an 
indurated, cord-like subcutaneous structure on his right 
lateral chest wall which appeared to the physician to be an 
old thrombosed vein.  X-rays of his chest were normal and no 
mention was made of a bone spur of the rib cage.  According 
to these reports, the veteran was treated for complaints of 
low back pain beginning in September 1958.  He was noted to 
have mild scoliosis of his lumbosacral spine, lumbar 
lordosis, and his right leg was observed to be 1/2 inch shorter 
than his left, with corresponding pelvic obliquity.  X-rays 
of his lumbosacral spine revealed no evidence of old 
fracture.  The report did not show any other orthopedic 
disability or complaints related to the veteran's upper back 
or left shoulder.

A private physician's report from G. F. Jackson, M.D., dated 
in November 1958, shows that the veteran first sought 
treatment from him in 1952 for complaints of severe headache, 
backache, and right foot and ankle pain.  Examination at the 
time shows that his lungs were normal and that the only 
abnormalities involving his extremities were a swollen left 
foot and ankle.  With regard to his back, he reported pain 
when Dr. Jackson applied pressure to his lumbosacral region.  
He was diagnosed with sacroiliac sprain, traumatic arthritis 
and a neurosis. 

In an April 1959 statement regarding the veteran's history of 
medical treatment, the medical director of the B. F. Goodrich 
Company reported that the veteran had been employed there 
from May 1946 to May 1947.  During this time, his medical 
history was significant for showing treatment for complaints 
of left shoulder pain in December 1946, with the veteran 
reporting a history of a "L(eft) shoulder fractured in Army.  
No claim of factory injury."  The report shows that the left 
shoulder was treated and the veteran returned to work.  Also, 
in December 1946, he was treated for low back complaints 
relating to a diagnosis of lumbar fibromyositis.  In February 
1947, he was excused from work and sent home for complaints 
of a painful lumbar area.

VA medical records, dated in September 1960 and October 1960, 
show that the veteran sought treatment for complaints of low 
back pain which he claimed was due to a service-incurred 
injury when he was struck by a pipe and received a back 
injury and a fractured right ankle.  The veteran reported 
that he had previously sought treatment for his back 
complaints at Kaiser Hospital, and that no one was able to 
determine the cause of his problems.  Physical examination in 
September 1960 revealed no obvious muscle wasting or weakness 
of any extremity and no obvious deformity or tenderness along 
his spinal column.  X-rays of his lumbosacral spine were 
negative.  The impression was that there did not appear to be 
any evidence of nerve root compression or any other type of 
neurogenic disease.  The physician attributed his low back 
symptoms to a bony or ligamentous problem, aggravated by a 
psychogenic component.  An October 1960 VA psychiatric 
evaluation shows that the veteran had complained of low back 
pain for the past 15 years and that, despite extensive 
investigation by neurosurgeons, no apparent cause for his low 
back pain could be found.  He was diagnosed with a passive-
aggressive personality with somatic preoccupation.  An 
October 1960 VA orthopedic report diagnosed him with a 
possible ruptured disc.

In two written lay witness statements, dated in December 
1996, from the veteran's son and daughter, the witnesses 
reported that in the years that they had known him while 
growing up, they observed the veteran experience chronic 
joint pain and associated physical impairment.  The witnesses 
described the veteran's disabilities as having been related 
to injuries sustained during active duty.

VA medical records, dated from 1995 to 1997, show that the 
veteran was treated on several occasions for complaints 
relating to bilateral shoulder pain and upper back (thoracic 
spine) pain which were attributed to cervical spine nerve 
root impingement, cervical radiculopathy at the C8 vertebra, 
and the presence of osteoarthritis of both shoulder joints.  
The records also show that he was noted to have occasional 
trapezius muscle spasm, and also a bone spur of his left 
shoulder.  However, a bone spur of his rib cage was not 
mentioned in the records.  A January 1997 treatment report 
made reference to an MRI study which indicated the presence 
of degenerative disc disease and a mild disc bulge at his C3-
C4 vertebrae.  Some of these treatment reports note that the 
veteran presented a history of injury during military duty, 
in which he related an account of being struck by a 300-pound 
gas pipe which allegedly fell on his shoulders and upper 
back.  The veteran attributed his shoulder and back problems 
to this incident.  

The VA records of 1995 through 1997 also show that the 
veteran received treatment on several occasions for 
complaints of a recurrent skin rash which was diagnosed as 
tinea versicolor, asteatotic eczema and asteatotic dermatitis 
versus pruritus of unknown etiology.  One treatment report, 
dated in May 1996, shows that the veteran reported to his 
treating physician that he had a 50-year history of skin rash 
and itch which was secondary to a military-acquired 
infection.  Another, dated in July 1996, shows that the 
veteran was diagnosed with pruritus and that he had reported 
experiencing intermittent, severe pruritus since 1947.  
According to the veteran, he was a chemical warfare 
instructor in the Army and was exposed to mustard gas, 
camouflage gas and a third unknown gas.  An August 1996 
treatment report shows that the veteran was treated for 
itching related to pruritus which symptoms were "out of 
proportion to physical findings," as no rash was found on 
examination.

The VA records of 1995 through 1997 show that the veteran's 
lungs were clear on all clinical examinations thereof 
conducted during this period.  A November 1995 chest X-ray 
was compared with another November 1995 X-ray study made 
several days earlier and produced a radiographic impression 
of bibasilar atelectasis (incomplete lung expansion) with 
some degree of hypoinflation, but no significant interval 
change compared with the prior examination.   No diagnosis of 
a chronic respiratory disability was shown.  

The transcript of a January 1999 RO hearing shows that the 
veteran reported that he was trained as a professional 
locksmith.  He testified that he believed that he acquired a 
chronic skin disorder during active duty in World War II 
while stationed in Burma.  He reported that his skin problem 
affected all areas of his body, particularly moist areas, and 
that his physicians who treated him for his skin problems 
attributed it to tick bites, insect bites, and exposure to 
milkweed, poison ivy, and other vegetation indigenous to the 
region.  He stated that the skin symptoms would be recurrent, 
alternating between periods of activity and non-activity, and 
that he had been continuously treated for his skin condition 
since he left Burma in 1946.  According to the veteran, 
during active duty he had handled an unidentified "color 
camouflage gas" which was contained in olive drab containers 
with skull-and-crossbones markings.  He expressed his belief 
that his skin disorder was due, in part, to this exposure to 
this gas.

With regard to his left shoulder and upper back, the veteran 
testified that he was working with a construction unit during 
service and that while performing his duties a 385-pound 
length of gasoline pipe fell onto his left shoulder, knocking 
him unconscious.  When he regained consciousness, he found 
himself in a hospital where he was placed in a hard cast and 
treated for 11 days.  Thereafter, he was placed in a soft 
cast and discharged.  He described the hard cast as being a 
body cast which extended from his waist up to the back of his 
head, and that he wore the soft cast for approximately 3 
months afterward.  He testified that while he was in service, 
he was treated with several courses of therapy.  After he was 
discharged from service, he continued to receive treatment 
for complaints relating to both shoulders.  He stated that he 
did not receive his first X-ray of his shoulders until 
September 1996.  However, in the next sentence, he reported 
that he received a full X-ray of his body at a military 
hospital in 1946.  The veteran also indicated that he 
received medical treatment in Burma from foreign physicians.  
The veteran stated that he continued to receive treatment for 
upper back and shoulder pain ever since his separation from 
military service to the present time, and denied having any 
further injury of his back since service.

The veteran testified that he learned he had a painful bone 
spur on his rib cage, located near the top region of his 
heart, during treatment at a VA clinic in 1995.  He described 
the bone spur as being unfixed and one which moved about his 
chest.  When asked by the hearing officer how he related this 
bone spur to service, the veteran replied, in essence, that 
with the exception of the injury he reported having in 
service (in which he had been struck by a pipe), he had not 
sustained any other injury to his body which he believed 
might have caused the bone spur.  He admitted that he had 
never questioned any treating physician of the etiology of 
the bone spur.

With regard to his claim of service connection for a 
respiratory condition, the veteran testified that it was 
currently manifested by heightened symptoms of shortness of 
breath and a tight feeling in his chest area and rib cage 
when he had an upper respiratory infection.  He was unable to 
report what his physicians identified his problem to be.  He 
reported that he first noticed his respiratory problem when 
he returned home from Australia after service, in 1946 or 
1947.  He reported that during service, he had been treated 
for an upper respiratory infection and stated that during 
that time he noticed that his coughs, including the small 
ones, were very painful.  He stated that if he got an upper 
respiratory infection at that moment he would be able to feel 
these symptoms.  He testified that during service, his 
treatment for his chest symptoms consisted of nose drops on 
one occasion and also rubbing his chest with a medication 
which smelled like menthol.  He reported that after service, 
around 1947, he sought treatment for his respiratory 
complaints and was given X-rays, but his treating physicians 
never presented him with a diagnosis and he never questioned 
them about it.  He stated that he was currently being treated 
for a respiratory condition and was prescribed an un-named 
pill for it.  

II.  Analysis

The veteran's claims file indicates that he was born in May 
1922 and is currently in receipt of monetary payments and 
supplemental income from the Social Security Administration 
(SSA) based on his reaching the age of retirement.  As will be 
further discussed, the veteran's service connection claims on 
appeal have been determined to be not well grounded.  Because 
of this, and because his award of SSA benefits was not based 
on physical disability, the Board concludes that the records 
used by SSA in reaching its decision to grant him monthly 
payments would not be useful in adjudicating the current 
appeal.  A remand for obtaining these records for inclusion in 
the file is therefore not warranted.

The threshold question to be answered is whether the veteran's 
claims of entitlement to service connection for a skin 
disorder, a left shoulder disability, an upper back (thoracic 
spine) disability, a bone spur of the rib cage, and a 
respiratory disorder are well-grounded.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Section 5107 
provides that the claimant's submission of a well-grounded 
claim gives rise to VA's duty to assist and to adjudicate the 
claim.  See Epps v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 
1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In the present case, the veteran essentially maintains that 
he should be granted service connection for a skin disorder, 
a left shoulder disability, an upper back (thoracic spine) 
disability, a bone spur of the rib cage, and a respiratory 
disorder.  However, he has proffered no competent medical 
evidence to substantiate his assertion that he currently has 
a bone spur of his rib cage or any cognizable respiratory 
disability.  The service medical records do not show that 
his lungs were abnormal on separation from service, nor do 
they show diagnosis and treatment for a chronic respiratory 
disability.  The service medical records also do not show 
incurrence of a bone spur of the rib cage.  Post service, 
the private and VA medical records associated with the 
claims files consistently show that his lungs were normal on 
all examinations.  Though some bilateral atelectasis was 
found in 1995, 


this in itself was not regarded as a chronic disabling 
condition, nor was it attributed to military service.  

The veteran has not proffered any competent medical evidence 
which tends to show that his current left shoulder 
disability and upper back (thoracic spine) symptoms can be 
attributed to service.  The service medical records show 
normal musculoskeletal findings on entry and separation from 
active duty, and no treatment during service for his left 
shoulder or upper back.  Thereafter, the medical evidence is 
devoid of any objective medical opinion which attributes the 
veteran's left shoulder and upper back disabilities to his 
military service.  Even entertaining the possibility that 
the bone spur of the left shoulder found during the course 
of VA treatment was the bone spur of the rib cage to which 
the veteran claims entitlement to service connection, there 
is no medical opinion which relates the bone spur to active 
duty.  

The Board notes that the post-service medical records 
occasionally reflect that the veteran reported a history of 
physical injury in service, including an allegation of a 
left shoulder fracture in service during treatment in 
December 1946, and that he attributed his upper back and 
left shoulder problems to this incident.  However, the 
veteran's physicians who treated him after his separation 
from active duty did not have any personal, individual 
knowledge of his in-service medical history.  The 
physicians' mere recording of the veteran's own purported 
medical history on a treatment report, without an objective 
opinion by a physician linking said history to the diagnosed 
disability, is insufficient to well ground a claim.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); Swann v. Brown, 5 
Vet. App. 229 (1993).

The veteran has failed to proffer any competent medical 
evidence which tends to show that his current skin problem 
(alternately diagnosed as pruritus, tinea versicolor, 
asteatotic dermatitis and asteatotic eczema) can be attributed 
to service.  His service medical records show that his skin 
was normal on entrance and separation examination and that he 
did not receive any treatment for skin complaints during 
service.  Further, his post-service medical records show no 
treatment for any skin 


problems for many years after his separation from active duty.  
Although he reported to his physicians that, during service, 
he acquired a skin infection by organic agents (i.e., insect 
bites and toxic flora) and was exposed to chemical agents 
(including mustard gas, "camouflage gas" and an unknown 
gas), not one of his treating physicians ever presented an 
objective medical opinion linking the diagnoses of pruritus, 
tinea versicolor, asteatotic dermatitis and asteatotic eczema 
to his period of active duty, much less to in-service exposure 
to chemicals or infectious agents.  As previously mentioned, 
the mere recording of his own purported medical history on a 
treatment report without an objective opinion by a physician 
linking said history to the diagnosed disability is 
insufficient to well ground a claim.  See LeShore, supra; 
Swann, supra.  In this regard, the veteran's service records 
do not indicate that he was a participant in the small, well-
documented group of voluntary chemical warfare test subjects 
during World War II, or that he was ever exposed to chemical 
agents during service.  In any case, his diagnoses of 
pruritus, tinea versicolor, asteatotic dermatitis and 
asteatotic eczema are not listed in 38 C.F.R. § 3.316 (1999) 
as diseases or disabilities which are presumed to have been 
due to exposure to nitrogen or sulfur mustard or Lewisite, 
such that his statements to the effect of having been exposed 
to mustard in service may be sufficient to well-ground his 
claim.  

For a service connection claim to be deemed plausible, there 
must be competent medical evidence of both a current 
disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, even accepting 
as true the veteran's and his witnesses' account of having a 
length of pipe fall on him during service, see King v. Brown, 
5 Vet. App. 19 (1993), and giving due consideration to his RO 
hearing testimony, the Board nevertheless finds that evidence 
sufficient to make his claims of entitlement to a skin 
disorder, a left shoulder disability, an upper back (thoracic 
spine) disability, a bone spur of the rib cage, and a 
respiratory disorder well-grounded has not been submitted.  
While he is certainly competent to provide testimony regarding 
the occurrence of an in-service event or injury such as the 
incident he has described, see Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990), there is no indication in the record that 
he has the medical 


expertise necessary to proffer the conclusion that he has a 
current pathology which can be attributed to that incident. 
Id.  Although he has described the nature of his current 
problems and the circumstances in which he believes they 
arose, there has been no proffering of evidence by competent 
authority that his claimed disabilities can be attributed to 
military service.  

The veteran's allegations concerning the diagnoses and 
etiologies of his claimed respiratory disability and bone spur 
of the rib cage, and the etiologies of his skin disorder and 
left shoulder and upper back disabilities, without 
corroborative medical evidence, are of little probative value.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Hyder 
v. Derwinski, 1 Vet. App. 221, 225 (1991).  None of the 
evidence submitted shows that his claimed disabilities are 
attributable to service.  Absent presentation of competent 
evidence establishing medical diagnosis and causation, the 
veteran's claims may not be considered well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  VA therefore has no 
duty to assist him in developing his claims under 38 C.F.R. 
§ 3.159 (1999).


ORDER


The veteran's claim of service connection for a skin disorder 
is not well-grounded; the appeal of this issue is therefore 
denied.

The veteran's claim of service connection for a left shoulder 
disability is not well-grounded; the appeal of this issue is 
therefore denied.

The veteran's claim of service connection for an upper back 
(thoracic spine) disability is not well-grounded; the appeal 
of this issue is therefore denied.

The veteran's claim of service connection for a bone spur of 
the rib cage is not well-grounded; the appeal of this issue 
is therefore denied.

The veteran's claim of service connection for a respiratory 
disorder is not well-grounded; the appeal of this issue is 
therefore denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

